Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 25, 43, and 44 are currently amended.
Claims 26-38, 40, 42, 45, and 46 are previously presented.
Claim 39, 41, 47, and 48 are canceled.
103 claim rejections are withdrawn based on applicant’s amendments/arguments. 
Claims 25-38, 40, and 42-46 are allowed.
Allowable Subject Matter
Claims 25-38, 40, and 42-46 are allowed.
Reasons for Allowance
The following is an examiner’s statement for reasons for allowance: Cesarano (U.S. Publication No. 20170227965) discloses a vehicle guidance system for guiding each of a plurality of vehicles, the vehicle guidance system comprising: a plurality of vehicles, a positioning device configured to measure a location of each vehicle of the plurality of vehicles and output location information of each vehicle of the plurality of vehicles; a guidance device to generate, for each vehicle of the plurality of vehicles, a guidance command to guide each vehicle of the plurality of vehicles; a storage device to store a guide command for each vehicle of the plurality of vehicles, each vehicle including: a first communication circuit to communicate with each of the guidance device and the storage device, and a power source to generate driving power; and a controller to control the power source in accordance with the guidance command to move each vehicle of the plurality of vehicles; wherein the guidance device includes: a signal processing circuit to generate the guidance command; and a second communication circuit to communicate with each of the storage device and each vehicle of the plurality of vehicles; the guidance device: generates the guidance command to include location information of a plurality of points of passage defining a traveling path for each vehicle of the plurality of vehicles; and stores the guidance command to the storage device. Tsujimoto (U. S. Publication No. 20140316633) discloses each of the plurality of vehicles includes a tag with a storage device which stores identification information which uniquely identifies each vehicles of the plurality of vehicles and a transmitter to transmit the identification information; a positioning device that is provided externally from the plurality of vehicles, the positioning device being configured to measure a location of each vehicle of the plurality of vehicles and output location information of each vehicle of the plurality of vehicles; the positioning device measure the location of the plurality of vehicles by receiving the identification information transmitted from the transmitter of the tag with an array antenna located in one place, a plurality of antennas including at least one antenna element and located in a plurality of locations, or a plurality of array antennas located in a plurality of locations, wherein the array antenna, the plurality of antennas, and the plurality of array antennas are provided externally from the plurality of vehicles. Klinger (U.S. Publication No. 20170229029) discloses and when at least a portion of the plurality of passage is to be altered, stores altered location information of points of passage to the storage device; and each vehicle of the plurality of vehicles accesses the storage device to acquire from the storage device the altered location information of points of passage. Moran (U.S. Publication No. 20170286887) discloses wherein each vehicle of the plurality of vehicles further includes an alarm device to perform at least one of sound generation and light activation; the positioning device measures a location of another vehicle of the plurality of vehicles or a person and outputs location information; and when the another vehicle or the person comes within a predetermined distance, the signal processing circuit of the guidance device adds to the guidance command an instruction to operate the alarm device.
None of the prior art of record, either individually or in combination, teaches: a vehicle guidance system for guiding each of a plurality of vehicles, each of the plurality of vehicles includes a tag with a storage device which stores identification information which uniquely identifies each vehicles of the plurality of vehicles and a transmitter to transmit the identification information; a positioning device that is provided externally from the plurality of vehicles, the positioning device being configured to measure a location of each vehicle of the plurality of vehicles and output location information of each vehicle of the plurality of vehicles; the positioning device being configured to measure the location of the plurality of vehicles by receiving the identification information transmitted from the transmitter of the tag with an array antenna located in one place, a plurality of antennas including at least one antenna element and located in a plurality of locations, or a plurality of array antennas located in a plurality of locations, wherein the array antenna, the plurality of antennas, and the plurality of array antennas are provided externally from the plurality of vehicles; a guidance device to generate, for each vehicle of the plurality of vehicles, a guidance command to guide each vehicle of the plurality of vehicles; a storage device to store a guide command for each vehicle of the plurality of vehicles, each vehicle including: a first communication circuit to communicate with each of the guidance device and the storage device, and a power source to generate driving power; and a controller to control the power source in accordance with the guidance command to move each vehicle of the plurality of vehicles; wherein the guidance device includes: a signal processing circuit to generate the guidance command; and a second communication circuit to communicate with each of the storage device and each vehicle of the plurality of vehicles; the guidance device: generates the guidance command to include location information of a plurality of points of passage defining a traveling path for each vehicle of the plurality of vehicles; and stores the guidance command to the storage device; and when at least a portion of the plurality of passage is to be altered, stores altered location information of points of passage to the storage device; each vehicle of the plurality of vehicles accesses the storage device to acquire from the storage device the altered location information of points of passage; the plurality of points of passage include a first point of passage and a second point of passage, the first point of passage and the second point of passage being two adjacent points of passage; and the guidance command is defined by a direction and a distance of the second point of passage as beginning from the first point of passage as the location information of the second point of passage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664